                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

        CHRISTY LYNN O’BRIEN,

                Plaintiff,
                                                   Case No. 18-cv-13422
                   v.
                                                U.S. DISTRICT COURT JUDGE
  COMMISSIONER OF SOCIAL SECURITY                  GERSHWIN A. DRAIN
         ADMINISTRATION,

             Defendant.
   ______________                    /

        ORDER ACCEPTING AND ADOPTING REPORT AND
   RECOMMENDATION [#16] DENYING PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT [#11], GRANTING DEFENDANT’S MOTION
      FOR SUMMARY JUDGMENT [#14] AND AFFIRMING THE
                COMMISSIONER’S DECISION

      This matter is before the Court on cross motions for summary judgment. ECF

Nos. 11, 14. This Court referred the matter to Magistrate Judge Anthony P. Patti,

who issued a Report and Recommendation on January 21, 2020, recommending that

this Court deny Plaintiff’s Motion for Summary Judgment and grant Defendant’s

Motion for Summary Judgment. Id. Neither party has filed objections to the

Magistrate Judge’s Report and Recommendation, and the time for filing objections

has expired. See 28 U.S.C. § 636(b)(1)(C). Upon review of the parties’ briefing and

the Magistrate Judge’s Report and Recommendation, the Court concludes that the

Magistrate Judge has reached the correct conclusion. Therefore, the Court hereby


                                         1
ACCEPTS and ADOPTS Magistrate Grand’s December 13, 2019 Report and

Recommendation [#16] as this Court’s findings of fact and conclusions of law.

Plaintiff’s Motion for Summary Judgment is DENIED, Defendant’s Motion for

Summary Judgment is GRANTED, and the Commissioner’s decision is

AFFIRMED.


     IT IS SO ORDERED.



                                    s/Gershwin A. Drain
                                    GERSHWIN A. DRAIN
                                    UNITED STATES DISTRICT JUDGE

Dated: February 24, 2020



                           CERTIFICATE OF SERVICE

          Copies of this Order were served upon attorneys of record on
            February 24, 2020, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                  Case Manager




                                       2
